Jones, E. H., J.,
concurring.
Acting under authority of Sec. 11586 G. C., plaintiff below dismissed his action, “before its final submission to the jury.” There had been no decision upon the motion for an instructed verdict, nor had any opinion been formed or expressed by the trial judge. Under these conditions plaintiff had the right to dismiss “without prejudice,” and the authorities relied upon by counsel for plaintiff in error do not fit this case. There is no order or judgment of which he may complain in a court of review, and no showing by the record that a judgment in his favor was prevented or forestalled by the dismissal.
The petition herein contains the necessary jurisdictional averment in a proceeding such as this, to-wit:
“A final order was made by said court of common pleas determining said action and preventing a judgment therein.”
This must mean that <a judgment for plaintiff in error was prevented by the voluntary dismissal of the action by plaintiff below. There is nothing in the record to support this averment. Hence plaintiff in error was not hurt by the order complained of. It was not deprived of any right nor was it the victim of any wrong, and it can not be heard to complain in a court of error.
The petition in error should therefore be dismissed.